J-A22044-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

LYNDA KASKO                                         IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                          Appellant

                     v.

DENNIS ANGLE, ESTATE OF DENNIS
ANGLE, DEBORAH WRIGHT AND
THOMAS BAKER

                          Appellee                     No. 518 MDA 2020


              Appeal from the Order Entered February 21, 2020
                In the Court of Common Pleas of York County
                  Civil Division at No: 2016-SU-002201-69

BEFORE: SHOGAN, J., STABILE, J., and MURRAY, J.

MEMORANDUM BY STABILE, J.:                         FILED OCTOBER 08, 2020

      Appellant, Lynda Kasko, appeals from an order in this personal injury

action sustaining the preliminary objections of Dennis Angle and the Estate of

Dennis Angle, dismissing these parties as defendants in this case, and denying

leave to add Lucy Angle, administratrix of the estate of Dennis Angle, as a

defendant. We affirm. Appellant’s action is a nullity against Dennis Angle, a

dead person, and the estate of Dennis Angle. Appellant cannot add Lucy Angle

as a defendant in this action, or file a new action against her, due to expiration

of the two-year statute of limitations.

      Appellant alleges that on January 17, 2015, she was a passenger in an

automobile driven by Deborah Wright and owned by Thomas Baker traveling

on Route 30 in Manchester Township, Pennsylvania. Dennis Angle, who was
J-A22044-20



driving another vehicle on Route 30, allegedly lost control of his vehicle and

collided with Appellant’s vehicle, causing Appellant to sustain bodily injuries.

      On December 24, 2015, Dennis Angle died. On April 19, 2016, the York

County Register of Wills entered a decree granting letters of administration to

Angle’s widow, Lucy Angle, upon the filing of a petition for grant of letters.

      On August 22, 2016, Appellant filed a civil complaint against Dennis

Angle, Wright, and Baker, alleging negligence.         On October 10, 2016,

Appellant attempted to serve Angle at his residence. A woman claiming to be

Angle’s ex-wife, Ruby, informed the process server that Angle had died.

      On December 21, 2016, Appellant filed an amended complaint naming

“Dennis Angle” and the “Estate of Dennis Angle” as defendants along with

Wright and Baker.

      On January 17, 2017, the two-year statute of limitations for personal

injury actions expired.

      On February 10, 2017, counsel for Dennis Angle and the estate of Dennis

Angle filed preliminary objections to Appellant’s amended complaint alleging

improper service and failure to name the correct defendant.          The proper

defendant, counsel argued, was the personal representative of the estate of

Dennis Angle. Counsel contended that the actions against Dennis Angle and

the “estate of Dennis Angle” were nullities under Pennsylvania law.

      On February 22, 2017, Appellant filed a response to the preliminary

objections admitting that she learned about Dennis Angle’s death on

November 12, 2016.

                                      -2-
J-A22044-20



       On February 28, 2017, Appellant filed a motion to amend the complaint

to include “Lucy Angle, administratrix of the estate of Dennis Angle” as a

defendant in the caption of the complaint. On the same date, without ruling

on the preliminary objections, the trial court granted Appellant’s motion to

amend the complaint.

       Several weeks later, counsel for Dennis Angle and the estate of Dennis

Angle filed a motion for reconsideration of the February 28, 2017 order. On

September 22, 2017, the trial court granted the motion for reconsideration

and denied Appellant leave to add Lucy Angle as a defendant in her capacity

as administratrix.     The court reasoned, “[Appellant’s] only recourse, upon

discovering Dennis Angle was deceased, was to file a new action against the

personal representative of the estate before the statute of limitations expired.

[Appellant] failed to do this . . .” Order, 9/22/17, at 7. In the same order,

the court sustained the preliminary objections of Dennis Angle and the estate

of Dennis Angle, holding that the action against them “must be dismissed as

void under the law.” Id.

       On February 21, 2020, the court granted summary judgment to the

remaining defendants in this case, Baker and Wright, thus making the

September 22, 2017 order ripe for appeal.1 Appellant filed a timely notice of

____________________________________________


1 Burkey v. CCX, Inc., 106 A.3d 736, 738 (Pa. Super. 2014) (interlocutory
orders dismissing various parties piecemeal from lawsuit may not be appealed
until case is concluded as to final remaining party and case is resolved as to
all parties and all claims).



                                           -3-
J-A22044-20



appeal and filed a Pa.R.A.P. 1925 statement challenging the September 22,

2017 order.2

       Appellant raises the following issues in this appeal:

       [1.] Whether the Court erred in granting Appellee’s Motion for
       Reconsideration as to Appellant’s Motion to Amend the Complaint
       to add Lucy Angle as the Administratrix of the Estate of Dennis
       Angle and granting Appellant’s preliminary objection for
       commencing a case against the Estate of Dennis Angle[,] where
       the Appellant was deceived that Appellee was deceased and [as
       to] the identity of the Administratrix?

       [2.] Whether the Court had erred in denying Appellant’s motion to
       amend the Complaint to add Lucy Angle as the Administratrix
       [because] Appellant had already served the decedent and satisfied
       the [Lamp v. Heyman] good faith standard[?]

Appellant’s Brief at 1-2.




____________________________________________



2 The prothonotary did not enter the Rule 1925 statement on the docket; nor
do we see one in the record. Nevertheless, the trial court filed a Rule 1925
opinion stating that Appellant “filed” a “document . . . [that] does not meet
the standards set forth in [Rule] 1925.” Trial Ct. Opinion, 4/14/20, at 1. The
court added that the one claim of error in the document that satisfied Rule
1925 was Appellant’s objection to the September 22, 2017 order. Id. at 2.

Rule 1925 statements must be “filed of record.” Pa.R.A.P. 1925(b)(1). The
failure to file a Rule 1925 statement in a civil case results in waiver of all issues
on appeal. Greater Erie Indus. Development Corp. v. Presque Isle
Downs, Inc., 88 A.3d 222, 223 (Pa. Super. 2014) (en banc). Based on the
trial court’s observation that Appellant “filed” a document objecting to the
September 22, 2017 order in a manner that satisfied Rule 1925, we will
assume that Appellant timely submitted a Rule 1925 statement to the
prothonotary. Accordingly, we deem Appellant’s Rule 1925 statement “filed
of record,” Pa.R.A.P. 1925(b)(1), and find her objection to the September 22,
2017 order preserved for appeal.

                                           -4-
J-A22044-20


      We first address the court’s decision to sustain the preliminary

objections of Dennis Angle and the estate of Dennis Angle and dismiss

Appellant’s action against them.      In an appeal from an order sustaining

preliminary objections in the nature of a demurrer, our standard of review is

de novo and our scope of review is plenary. Frank v. TeWinkle, 45 A.3d
434, 438 (Pa. Super. 2012). We may affirm a trial court’s decision to sustain

a demurrer where it is clear that the plaintiffs are unable to prove facts legally

sufficient to establish a right to relief. Id. In making that determination, this

Court must accept as true all well-pleaded material averments of fact in the

complaint and every inference that is fairly deducible from those facts. Id.

      Where the plaintiff files an action against a natural person who died prior

to commencement of the action, the action is null and void because a dead

man cannot be a party to the action. Prevish v. Northwest Medical Center

Oil City Campus, 692 A.2d 192, 200 (Pa. Super. 1997) (en banc) (citing

Thompson v. Peck, 181 A. 597, 598 (Pa. 1935)). Here, Dennis Angle died

in December 2015, nine months before Appellant filed her initial complaint.

Thus, the action against Dennis Angle is null and void, and the trial court

properly dismissed the action against him.

      The decision to dismiss the estate of Dennis Angle was proper as well.

Prevish teaches that “a decedent’s estate cannot be a party to litigation

unless a personal representative exists . . . [A]ll actions that survive a

decedent must be brought by or against the personal representative of the


                                      -5-
J-A22044-20


decedent’s estate.” Id. at 200. Thus, “an action brought by or against such

an estate is void.” Id. at 201. The action against the estate of Dennis Angle

was a nullity.

      Next, Appellant challenges the order denying Appellant leave to amend

her amended complaint to add Lucy Angle as a defendant in her capacity as

administratrix of Dennis Angle’s estate. We review orders denying leave to

amend pleadings for abuse of discretion. Debbs v. Chrysler Corp., 810 A.2d
137, 148 (Pa. Super. 2002).

      The order denying leave to amend was proper in view of this Court’s

decision in Montanya v. McGonegal, 757 A.2d 947 (Pa. Super. 2000). In

Montanya, on May 26, 1997, Pamela Montanya was involved in a motor

vehicle with Robert McGonegal. McGonegal died on December 27, 1997. In

April 1999, Montanya and her husband filed a personal injury action against

McGonegal. The sheriff served McGonegal’s widow with the complaint. In

July 1999, preliminary objections were filed on behalf of McGonegal seeking

dismissal of the complaint.    The Montanyas filed an answer to preliminary

objections alleging that they were unaware of McGonegal’s death and sought

leave to file a new complaint against McGonegal’s personal representative.

The trial court initially overruled the preliminary objections without prejudice,

but it ultimately sustained the preliminary objections and dismissed the

complaint. This Court affirmed, reasoning:

      It is well settled that “[a] dead man cannot be a party to an action,
      and any such attempted proceeding is completely void and of no

                                      -6-
J-A22044-20


     effect. Moreover, because a dead person cannot be a party to an
     action commenced after his death, substitution of a personal
     representative of the dead person's estate is improper.” Valentin
     v. Cartegena, 544 A.2d 1028, 1029 ([Pa. Super.] 1988) . . . If a
     plaintiff commences an action against a person who has previously
     deceased, the only recourse is to file a new action naming the
     decedent's personal representative as the defendant. Id.

     Here, there is no dispute that the Montanyas filed a complaint
     solely against Mr. McGonegal, who was deceased prior to the filing
     of the complaint, and that they did not name Mr. McGonegal’s
     personal representative as a defendant. Since case law dictates
     that the Montanyas were not permitted to simply substitute Mr.
     McGonegal’s personal representative as the defendant, See Id.,
     the Montanyas’ only recourse was to file a new action against Mr.
     McGonegal’s personal representative. In this case, the statute of
     limitations expired before the Montanyas sought to file a new
     action.

Id., 757 A.2d at 950. We further observed:

     20 Pa.C.S.A. § 3383 provides that:

           The death of a person shall not stop the running of the
           statute of limitations applicable to any claim against
           him, but a claim which otherwise would be barred
           within one year after the death of the decedent shall
           not be barred until the expiration of one year after his
           death. Nothing in this section shall be construed to
           shorten the period which would have been allowed by
           any applicable statute of limitations if the decedent
           had continued to live.

     In the case sub judice, Mr. McGonegal died on December 27,
     1997. Even applying the one-year exception, the statute of
     limitations expired before the Montanyas sought to file a new
     complaint.
Id. at 949 n.3.

     As in Montanya, Appellant herein filed a personal injury complaint

against an individual, Dennis Angle, who died before Appellant filed her


                                    -7-
J-A22044-20


complaint.     Appellant’s complaint did not name Dennis Angle’s personal

representative as the defendant; nor did Appellant’s amended complaint filed

several months later.        The statute of limitations expired before Appellant

sought leave to join Lucy Angle in this action as a defendant in her capacity

as personal representative.3 Further, Dennis Angle’s death did not toll the

statute of limitations. Under 20 Pa.C.S.A. § 3383, the statute is tolled if the

decedent dies less than one year before the claim would otherwise be barred.

Dennis Angle died on December 24, 2015, more than one year before the

expiration of the statute of limitations on January 17, 2017.     Thus, the trial

court properly denied Appellant leave to add Lucy Angle as a defendant.

       Appellant argues that the statute of limitations should not apply because

“no one alerted [her] that [Dennis Angle] had died” in December 2015.

Appellant’s Brief at 6. We disagree. Once again, Montanya is instructive.

The Montanyas argued that McGonegal’s widow and his insurance carrier

concealed the fact that McGonegal was dead, because McGonegal’s widow

accepted service of the Montanyas’ complaint from the sheriff without

indicating that McGonegal was dead, and the insurance carrier’s pre-suit

correspondence indicated he was alive.           We held that “mere silence” by



____________________________________________


3 Furthermore, under Montanya, it was improper for Appellant to seek leave
to join Lucy Angle in the present action. The proper procedure would have
been to file a new action against Lucy Angle in her capacity as personal
representative. Id. at 950.


                                           -8-
J-A22044-20


McGonegal’s widow as to McGonegal’s status was insufficient to toll the statute

of limitations. Id. at 951.   “The defendant,” we explained, “must commit

some affirmative independent act of concealment upon which the plaintiffs

justifiably relied in order to toll the statute; mere silence or nondisclosure is

insufficient." Id. Additionally, the insurance carrier’s correspondence did not

state that McGonegal was alive but merely had a heading reference to “Our

Insured: Robert McGonegal.” Id. The Montanyas had the obligation under

these circumstances to determine whether McGonegal was deceased. Id. The

insurance carrier’s silence or nondisclosure was insufficient to constitute

concealment of McGonegal’s death. Id. at 952.

      In the present case, Dennis Angle’s death was not concealed in any way.

To the contrary, Dennis Angle’s ex-wife informed a process server that he was

dead when the process server attempted to serve Appellant’s complaint on

October 10, 2016, more than three months before the statute of limitations

expired.   In addition, Appellant admitted in her response to preliminary

objections that she learned about Dennis Angle’s death on November 12,

2016, more than two months before expiration of the statute. Nevertheless,

Appellant failed to file an action against Lucy Angle in her capacity as personal

representative of Dennis Angle’s estate before the statute expired. Thus, the

record refutes Appellant’s claim that nobody alerted her about Dennis Angle’s

death.




                                      -9-
J-A22044-20


      Finally, Appellant argues that the trial court should have overruled

Appellee’s preliminary objection to service of process because she made a

good faith attempt to serve process in accordance with Lamp v. Heyman,

366 A.2d 882 (Pa. 1976). The service issue is moot because Appellant’s action

fails for an entirely different reason: her failure to serve the correct party

(Lucy Angle in her capacity as personal representative) within the statute of

limitations.

      For these reasons, the trial court properly dismissed Appellant’s action

against the estate of Dennis Angle and properly denied Appellant leave to

amend her complaint to join Lucy Angle in her capacity as personal

representative of Dennis Angle’s estate, as a defendant.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/8/2020




                                    - 10 -